 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8
     WILLIAM A. ZIETZKE,
                                                       No. MC19-0078RSL
 9
                       Petitioner,

10
            v.                                         ORDER ESTABLISHING RESPONSE
                                                       DEADLINE
11
     UNITED STATES OF AMERICA,
12
                      Respondent
13

14          On June 27, 2019, petitioner filed a motion to quash a subpoena served on

15   Bitstamp USA, Inc. Dkt. # 1. The motion was served by certified mail on that same date.

16   See Dkt. # 1-5. The Clerk of Court is directed to note the motion to quash on the Court’s

17   calendar for Friday, July 26, 2019. Respondent may file a response to the motion on or

18   before Monday, July 22, 2019. Petitioner may file a reply on or before the note date.

19          If an opposition is filed, this matter will be given a civil action number and

20   assigned to a United States District Judge for handling.

21          The failure to file a timely opposition will result in the grant of the petition without

22   any further proceedings.

23

24          Dated this 2nd day of July, 2019.

25                                              A
                                                Robert S. Lasnik
26                                              United States District Judge

27

28
     ORDER ESTABLISHING RESPONSE DEADLINE - 1
